PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/365,788
Filing Date: 27 Mar 2019
Appellant(s): THE BOEING COMPANY



__________________
Joseph M. Butscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 15, 2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims. Claims 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,936,527 to Georges (“Georges”). Claims 15-18 are rejected under  35 U.S.C. 103 as being unpatentable over Georges as applied to claim 14 above, in view of U.S. Patent No. 4,157,797 to Fox (“Fox”). Claims 1-4, 6-10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Georges in view of Fox.
(2) Response to Argument
0.	Initial Note on Interpretation of George

    PNG
    media_image2.png
    514
    677
    media_image2.png
    Greyscale
	The Office respectfully points out that what is relied upon for disclosing the “wheel” of Appellant’s claimed invention is the wheel (122) of George, and not the other wheel (66) of George. An annotated version of FIG. 5 of George is provided to the right, illustrating the wheel (122) (and not the other wheel (66)) reads on the “wheel” of applicant’s claimed invention. See, e.g., Final Rejection mailed August 24, 2021 at pgs. 2, 5, and 9; Non-Final Rejection mailed June 25, 2021 at pgs. 4, 5, and 9. 

I.	George Discloses Each and Every Element of Claims 11-14 and 19.
George discloses a seat adjustment method, including the step of coupling a seat adjuster (24) to the seat assembly (Col. 11, lines 7-11; FIGS. 6 and 10). George also discloses wherein the seat adjuster includes a wheel (122) that is moveable relative to a wheel channel of a wheel track (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9). 
Firstly, claim 11 does not positively claim a wheel channel. Rather, claim 11 claims a method step of “coupling a seat adjuster to the seat assembly, wherein the seat adjuster includes a wheel that is moveable relative to a wheel channel of a wheel track.” The wheel (122) of Gorges is clearly movable relative to a wheel channel of a wheel track. 
Secondly, in case it is argued that claim 11 does positively recite a wheel channel, then George nonetheless teaches the claim limitation. As shown in annotated FIG. 10 below, George teaches a wheel track (top surface of 18). A wheel channel is provided as part of the wheel track, as a channel is formed by the top surface of 18 and the side surface of 136 (FIG. 10). 

    PNG
    media_image3.png
    337
    369
    media_image3.png
    Greyscale

For at least these reasons, George discloses each and every element of claim 11, including the method step of “coupling a seat adjuster to the seat assembly, wherein the seat adjuster includes a wheel that is moveable relative to a wheel channel of a wheel track.”
II.	George in View of Fox Teaches Each and Every Element of Claims 1-4, 6-10, 15-18, 20, and 21.
A. 	The combination of Gorges and Fox teaches a seat adjustment system, including “a seat track having a track channel; a wheel track having a wheel channel; … wherein the wheel is configured to be moved into and out of the wheel channel of the wheel track,” as recited in claim 1. 
As shown in Annotated FIG. 10 below, George teaches a seat track (inner portion of 18, including channel 40, 42) having a track channel (40, 42, FIGS. 3 and 10); a wheel track (top surface of 18; Annotated FIG. 10)… wherein the wheel (122) is configured to be moved into and out of the wheel channel of the wheel track (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9; FIGS. 2, 5-7, 10). 

    PNG
    media_image4.png
    347
    360
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    332
    484
    media_image5.png
    Greyscale

	Gorges teaches a wheel track, but it does not explicitly teach the wheel track having a wheel channel. 
Fox teaches a seat adjustment system, wherein the wheel track has a wheel channel (22, FIGS. 5, 6, 8). More particularly, Fox teaches a seat adjustment system, including both a seat track and a wheel track; and Fox teaches wherein the wheel track has a wheel channel. Annotated versions of FIGS. 6 and 8 of Fox are provided below. 

    PNG
    media_image6.png
    279
    358
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    215
    385
    media_image7.png
    Greyscale

Thus, as shown above, Fox teaches a seat track, and a wheel track having a wheel channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gorges by further including the wheel channel of the wheel track, as taught by Fox, in order to better protect the wheel. 
Gorges teaches a wheel that is capable of being moved into and out of a wheel channel of the wheel track, as Gorges teaches the wheel (122) moves upward and out of contact with the wheel track, and downward and into contact with the wheel track (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9). 
In combining the teachings of Fox with those of Gorges, the wheel of Gorges would be configured to be moved into and out of the wheel channel of the wheel track (see, e.g., Gorges at Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9; and Fox at FIGS. 5, 6, 8). 
B. 	The combination of Gorges and Fox teaches “wherein is configured to be retained within the wheel channel of the wheel track when the seat adjuster is in the adjustment position, and wherein the wheel is configured to be disposed above the wheel track when the seat adjuster is in the secured position,” as recited in claim 6. 
As explained above in section 0., the Office respectfully points out that what is relied upon for disclosing the “wheel” of Appellant’s claimed invention is the wheel (122) of George, and not the other wheel (66) of George. An annotated version of FIG. 5 of George is provided to above, illustrating the wheel (122) (and not the other wheel (66)) reads on the “wheel” of applicant’s claimed invention. See, e.g., Final Rejection mailed August 24, 2021 at pgs. 2, 5, and 9; Non-Final Rejection mailed June 25, 2021 at pgs. 4, 5, and 9. 
George teaches wherein the wheel (122) is configured to be retained within the wheel channel of the wheel track when the seat adjuster is in the adjustment position (Gorges at FIG. 6; Col. 11, line 60 to Col. 12, line 9; Col. 13, lines 24-39; Fox at FIGS. 5, 6, 8), and wherein the wheel is configured to be disposed above the wheel track when the seat adjuster is in the secured position (FIG. 7; Col. 11, line 60 to Col. 12, line 9; Col. 13, lines 24-39; Fox at FIGS. 5, 6, 8).
C. 	The combination of Gorges and Fox teaches “wherein the wheel track is adjacent a side of the seat track, and wherein the wheel track is parallel with the seat track” as recited in claim 21.
The combination of Gorges and Fox teaches “wherein the wheel track is adjacent a side of the seat track, and wherein the wheel track is parallel with the seat track” as recited in claim 21. Gorges teaches wherein the wheel track (top surface of 18) is adjacent a side of the seat track (inner portion of 18, including channel 40, 42), and wherein the wheel track is parallel with the seat track (FIGS. 7 and 11).
D. 	The combination of Gorges and Fox teaches “retaining the wheel on a wheel track when the seat adjuster is in the adjustment position, and disposing the wheel above the wheel track when the seat adjuster is in the secured position,” as recited in claim 15.
Again, as discussed above in section 0, the Office respectfully points out that what is relied upon for disclosing the “wheel” of Appellant’s claimed invention is the wheel (122) of George, and not the other wheel (66) of George. An annotated version of FIG. 5 of George is provided above, illustrating the wheel (122) (and not the other wheel (66)) reads on the “wheel” of applicant’s claimed invention. See, e.g., Final Rejection mailed August 24, 2021 at pgs. 2, 5, and 9; Non-Final Rejection mailed June 25, 2021 at pgs. 4, 5, and 9. 
Gorges teaches retaining the wheel on a wheel track (upper surface of 18) when the seat adjuster is in the adjustment position (FIG. 6), and disposing the wheel above the wheel track when the seat adjuster is in the secured position (FIG. 7; Col. 11, line 60 to Col. 12, line 9; Col. 13, lines 24-39).
Gorges does not explicitly teach retaining the wheel within the wheel channel the wheel track.
Fox teaches a seat adjustment method, including retaining the wheel (40) within a wheel channel of a wheel track (22, FIGS. 5, 6, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Gorges by such that the wheel is retained within a wheel channel of the wheel track, as taught by Fox, in order to better protect the wheel. 
E. 	The combination of Gorges and Fox teaches “a seat track … [comprising] a track channel; a wheel track having a wheel channel;… wheel is retained within the wheel channel of the wheel track when the seat adjuster is in the adjustment position, and wherein the wheel is disposed above the track when the seat adjuster is in the secured position,” as recited in claim 20.
Again as discussed above in section 0, the Office respectfully points out that what is relied upon for disclosing the “wheel” of Appellant’s claimed invention is the wheel (122) of George, and not the other wheel (66) of George. An annotated version of FIG. 5 of George is provided above, illustrating the wheel (122) (and not the other wheel (66)) reads on the “wheel” of applicant’s claimed invention. See, e.g., Final Rejection mailed August 24, 2021 at pgs. 2, 5, and 9; Non-Final Rejection mailed June 25, 2021 at pgs. 4, 5, and 9. 
As shown in Annotated FIG. 10 below, George teaches a seat track (inner portion of 18, including channel 40, 42) having a track channel (40, 42, FIGS. 3 and 10); a wheel track (top surface of 18; Annotated FIG. 10)… wherein the wheel (122) is configured to be moved into and out of the wheel channel of the wheel track (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9; FIGS. 2, 5-7, 10). 

    PNG
    media_image4.png
    347
    360
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    332
    484
    media_image5.png
    Greyscale

	Gorges teaches a wheel track, but it does not explicitly teach the wheel track having a wheel channel. 
Fox teaches a seat adjustment system, wherein the wheel track has a wheel channel (22, FIGS. 5, 6, 8). More particularly, Fox teaches a seat adjustment system, including both a seat track and a wheel track; and Fox teaches wherein the wheel track has a wheel channel. Annotated versions of FIGS. 6 and 8 of Fox are provided below. 

    PNG
    media_image6.png
    279
    358
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    215
    385
    media_image7.png
    Greyscale

Thus, as shown above, Fox teaches a seat track, and a wheel track having a wheel channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gorges by further including the wheel channel of the wheel track, as taught by Fox, in order to better protect the wheel. 
Gorges teaches a wheel that is capable of being moved into and out of a wheel channel of the wheel track, as Gorges teaches the wheel (122) moves upward and out of contact with the wheel track, and downward and into contact with the wheel track (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9). 
In combining the teachings of Fox with those of Gorges, the wheel of Gorges would be configured to be moved into and out of the wheel channel of the wheel track (see, e.g., Gorges at Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9; and Fox at FIGS. 5, 6, 8). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.